Citation Nr: 0410854	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant served on active duty from September 1959 to 
September 1961.  He also had other periods of active military 
service through March 1985, that have not been verified by the 
service department.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating action of the Department 
of Veterans Affairs (VA), Denver, Colorado, Regional Office (RO).  

In a May 2002 decision, the Board denied the veteran's claim of 
entitlement to a TDIU.  

The veteran appealed the Board's May 2002 decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In an October 
2003 Order, the CAVC granted a "Joint Motion for Remand" and 
vacated the May 2002 decision and remanded the matter to the Board 
for further development and re-adjudication.  

In March 2004, the veteran's attorney submitted additional 
argument to the Board.  The case is now ready for further 
appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  

This law also redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA have 
been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with respect to 
notice and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The basis for the CAVC remand was the Board's failure to 
adequately address the requirements of the VCAA, specifically with 
respect to the failure to adequately discuss the requirement to 
notify an appellant of the evidence necessary to substantiate his 
or her claim, and to indicate what evidence, if any, would be 
gathered by the appellant, and which evidence would be provided by 
VA.  

By virtue of the recent arguments submitted by the veteran's 
attorney, it appears that there may be additional evidence 
pertinent to the veteran's claim.  




It is imperative that the veteran be allowed the opportunity to 
disclose the nature and location of that evidence, and that VA be 
allowed the opportunity to assist him in obtaining such evidence.  

Consequently, the VBA AMC must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the holding 
in Quartuccio, supra., and determine whether any additional 
notification or development action is required under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record 
of his notification must be incorporated into the claims file.

The VBA AMC should categorically ensure that the new notification 
requirements and development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully complied with and 
satisfied.  

In particular, the veteran should be provided a letter notifying 
him of the provisions of the VCAA and their effect on his 
particular claims.  

The letter should specifically identify the type of evidence 
needed to substantiate his claim, namely, evidence that would 
support the finding that the veteran has been rendered 
unemployable solely by virtue of his service-connected 
disabilities.  

The letter should note that the type of evidence could include, 
for example, medical evidence, such as an opinion by a physician, 
that is pertinent to the question of whether the veteran is 
unemployable solely because of his service-connected back 
disorder.  

This letter from the VBA AMC should also contain a statement as to 
which portion of evidence, if any, is to be provided by the 
claimant and which, if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time should be allowed for 
response to this letter.  

3.  The VBA AMC should then conduct any necessary development 
brought about by the appellant's response, and issue a 
supplemental statement of the case if necessary.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by the VBA 
AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



